United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41641
                           c/w 03-41644
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RUBEN SANCHEZ-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
             USDC Nos. B-03-CR-581 & B-03-CR-793-ALL
                       --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ruben Sanchez-Garcia appeals his guilty-plea conviction and

sentence for violating 8 U.S.C. § 1326(a) and (b) by being found

in the United States, without permission, following his

conviction of an aggravated felony and subsequent deportation.

Sanchez-Garcia also appeals the sentence imposed following

revocation of a supervised release term he was serving in

connection with a prior conviction of violating 8 U.S.C. § 1326.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      No. 03-41641 c/w 03-41644
                                 -2-

     For the first time on appeal, Sanchez-Garcia argues that the

sentencing provisions in 8 U.S.C. § 1326(b)(1) and (2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).    Sanchez-Garcia acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but raises the issue to preserve it for Supreme Court

review.    Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     Also for the first time on appeal, Sanchez-Garcia contends

that the sentence imposed for his most recent violation of

8 U.S.C. § 1326 is illegally ambiguous because the district court

failed to pronounce at sentencing a specific term of supervised

release.    The ambiguity in Sanchez-Garcia’s sentence was resolved

by the district court’s written judgment, which indicated that

Sanchez-Garcia was sentenced to a three-year term of supervised

release.    See United States v. Warden, 291 F.3d 363, 365 (5th

Cir. 2002).

     AFFIRMED.